         Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 1 of 38

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                          )
UNITED STATES OF AMERICA,                 )    19 Cr. 830-2(AT)
                                          )
                -against                  )
                                              Oral Argument Requested
TOVA NOEL and MICHAEL THOMAS              )
                                          )
                           Defendants.    )
                                          )

                               MOTION OF MICHAEL THOMAS TO
                                    COMPEL DISCOVERY


Montell Figgins, Esquire
Attorney for Defendant, Michael Thomas
The Law Offices of Montell Figgins, LLC
17 Academy Street
Suite 305
Newark, NJ 07102
973-242-4700


April 9, 2020
     Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 2 of 38




                                 TABLE OF CONTENTS


TABLE OF AUTHORITIES                                                                        u-ui
INTRODUCTION                                                                                   1

BACKGROUND                                                                                     2

           A.       The Indictment A]leges that Mr. Thomas
                    Conspired with Co-Defendant, Noel, and Created False Records               2

           B    .   Mr. Thomas’ Rule 16 and Brady-Gig/to Requests for Production of
                    Documents Have Been Denied                                               2-3

           C~       The Inspector General’s Report and Any Other Reports,
                    Documents, and/or Memoranda Made by Other Federal Agencies
                    Investigating the Incident Surrounding the Death of Jeffi~ey Epstein
                    Are Discoverable and Must Be Produced                                    3-4

           D.       The Information Sought by This Motion                                    4-7

ARGUMENT                                                                                       8

           A.       The Complete Inspector General’s Report, as Well as
                    the Other Reports Requested Are Necessary for
                    Michael Thomas to Prepare His Defense                                   8-11

           B.       Rule 16 and Brady-Gig/ia Include the Production of Documents
                    And Reports Generated by Other Agencies                                11-14

           C.       The Reports and Documents Requested Are
                    Discoverable Under Brady                                               14-16

CONCLUSION                                                                                    16

SIGNATURE AND SUBMISSION                                                                      16
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 3 of 38




                                      TABLE OF AUTHORITIES

CASES

Brady v. Maiyland~ 373 U.S. 83 (1963)                                                       14

GVglio v. United States, 405 U.S. 150, 154-55 (1972)                                         15

In reSealed Case No. 99-3096 (Brady Obligations), 185 F.3d 887, 892 (D.C. Cir. 1999)        15

United States v. Armstrong, 517 U.S. 456, 462 (1996)                                         8

United States   i’.   Ashley, 905 F. Supp. 1146, 1168 (E.D.N.Y.1995)                        10

United States v. Bagley, 473 U.S. 667, 674-75 (1985)                                        14

United States v. Biyan, 868 F.2d 1032(9th Cir.1989)                                      11-12
cert. denied, 493 U.S. 858, 110 S.Ct. 167, 107 L.Ed.2d 124 (1989)

United States v~ Edwards, 191 F. Supp. 2d. 88,90 (D.D.C. 2002)                               16

United States v. George, 786 F. Supp. 11, 13 (D.D.C. 1991)                                    9

US. v. G~ffen, 379 F. Supp. 2d 337 (S.D. N.Y. 2004)                                       8, 11

United States v. Libby, 432 F. Supp. 81 (D.D.C. 2006)                                    12-13

United States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993)                               9, 13

United States v. Maniktala, 934 F.2d 25, 28 (2d Cir.1991)                                   10

United States v. Marshall, 132 F.3d 63, 68 (D.C. Cit 1998)                             9, 12-13

United States v. MeGuinness, 764 F. Supp. 888, 895 (S.D.N.Y.1991)                        8, 10

United States v. Faxson, 861 F.2d 730, 737 (D.C. Cir. 1988)                                 15

United States v. Foindexter, 727 F. Supp. 1470, 1473 (D.D.C. 1989)                            8

United States v. Safavian, 233 F.R.D. 12 (D.D.C. 2005)                                   14-15

United States v. Stein, 488 F. Supp. 2d 350, 356 (S~D.N.Y.2O07)                              9

United States v. Sudikoff 36 F. Supp. 2d 1196, 1198-99 (C.D.Cal. 1999)                      15

United States v. Trevino, 556 F.2d 1265, 1272 (SthCir.1977)                                 11

United States ofAmerica v. Volpe, 42 F. Supp. 2d 204 (E.D.N.Y. 1999)                        12
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 4 of 38




RULES

Fed. R. Crirn. P.16                                         1-2, 4, 7-8, 11-15

Rule 16(a)(1)(C)                                                       11,13

Fed. R. Crim. P. 16(a)(1)E                                                  8

Fed. R. Crim. P. 16(a)(1XE)(i)                                          8, 10




                                     III
        Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 5 of 38



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                •                             )
UNITED STATES OF AMERICA,                     )       19 Cr. 830-2(AT)
                                              )
               -against-
                                                      Oral Argument Requested
TOVA NOEL and MICHAEL THOMAS
                                              )
                           Defendants.        )
_______________                               )

             MOTION OF MICHAEL THOMAS TO COMPEL DISCOVERY

                                         INTRODUCTION

       Defendant, Michael Thomas, through his counsel, hereby moves for an order compelling

the government to produce information in its possession or accessible to it from other agencies

allied with the prosecution, concerning investigations and other materials relating to the facts

alleged in the indictment, including but not limited to such documents that relate to the

investigation into the death of Jeffrey Epstein, that is (a) material to the preparation under Fed.

R. Crim. P. 16, and/or (b) exculpatory, inculpatory, or impeachment information discoverable

under the Brady-Giglio doctrine.

       The information requested in this motion has been previously requested by the defense in

a letter dated January 29, 2020 from the Office of the United States Attorney, Southern District

of New York. (See Exhibit A.) Through counsel from said office, the request has been denied,

with government prosecutors referring defense counsel to their in-court statements made on

November 25, 2019. (See Exhibit B.)




                                                  I
        Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 6 of 38



                                         BACKGROUND

        A.      The Indictment Alleges that Mr. Thomas Conspired with Co-Defendant,
                Noel. and Created False Records

        The government’s investigation in this case began upon the discovery of the alleged

suicide of Jeffley Epstein, on August 10, 2019, at the Metropolitan Correctional Center

(“MCC”).

        At that time, Mr. Thomas, and Co-Defendant, Noel, were on duty as correctional officers

in the section of the MCC, known as the Special Housing Unit (“SHU”).

        The indictment (Indictment, Introduction at   ¶ 1), alleges, among other things, that certain
prison counts, in other words, physically counting the prisoners in the cells, were not made by

the defendants. In addition, the indictment alleges that the defendants, then, agreed and conspired

to conceal the failure to conduct the prison counts, by creating and signing false records,

attesting that such counts had occurred. (Id.)

       Thus, the indictment charges the defendants with conspiracy. (Indictment, Count One at ¶

28.) In addition, the indictment charges the defendants with creating false records. (Indictment,

Count Four at    ¶   15.) Defendant, Thomas, is not charged in Counts Two and Three of the

indictment.

       B.       Mr. Thomas’ Rule 16 and Brady-Giglio Requests for Production
                of Documents Have Been Denied

       On December 16, 2019, the parties agreed to a protective order as to discovery, and on

that day this Court entered same (Docket # 13). On January 29, 2020, defendant, Thomas, made

certain requests to the government under Rule 16 of the Federal Rules of Criminal Procedure.

(See Exhibit A.) Approximately, forty-five days later, on March 14, 2020, the government

responded to the requests made by defendant, Thomas with a one sentence denial of said request.

The substance of the response was that the defendant should refer to the government’s responses

made at the pretrial conference of November 25, .2019. (11/25/2019        -   Docket Minute Entry).
                                                 2
        Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 7 of 38



 This refusal is perplexing and nonsensical because these same government prosecutors presented

 the defendant with a consent to search document from the office of the Inspector General. (See

 Exhibit C.)

        This motion concerns the defense requests for production of documents regarding

 important and essential issues in this case. Moreover, the public sphere is replete with

information that the Inspector General of the United States opened an investigation into the

circumstances surrounding the death of Jeffrey Epstein. (See article attached as Exhibit D.)

Additionally, it is undisputed that the Inspector General also conducted an extensive

investigation into inner workings of the Bureau of Prisons (“BOP”). The United States Attorney

General, William Barr and the Acting Bureau of Prisons commissioner, Kathieen Hawk Sawyer

both made numerous public statements that the Inspector General was undertaking an in-depth

investigation into the Bureau of Prisons’ policies, procedures, staffing and criminal conduct as a

direct result of the death of Jeffrey Epstein at MCC on August 10, 2019. (See Exhibit D.) This

report is important because the defendant believes that this report will contain information that is

material and relevant to his defense. Moreover, it is the defendant’s assertion that staffing issues,

staffing shortages, supervisory lapses and the enforcement/interpretation of BOP procedures go

to the heart of his defense to the government’s criminal allegations.

       The government’s response to Mr. Thomas’ discovery request was not detailed and

simply made a blanket denial without giving Mr. Thomas the respect to state any legal

justification for the denial. Defendant, Thomas, therefore, brings this Motion to Compel, as to

the items originally requested by his counsel.

       C.      The Inspector General’s Report and Any Other Reports, Documents,
               and/or Memoranda Made by Other Federal Agencies Investigating the
               Incident Surrounding the Death of Jeffrey Epstein Are Discoverable and
               Must Be Produced



                                                  3
          Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 8 of 38



          As stated previously, there is no dispute that multiple investigations by numerous federal

    agencies were opened to investigate the events sunounding the death of Jeffrey Epstein on

August 10, 2019. Michael Thomas is charged with certain crimes resulting from this same event.

On August 10, 2019, the Washington Examiner, reported under the headline: “Ban announces

DOJ inspector general investigation into Epstein death.” (See Exhibit D.) On December 28,

2019, Reuters reported under the headline: “FBI investigating Jeffrey Epstein’s inner circle.” On

September 11, 2019, CNN reported under the headline: “The Jeffrey Epstein investigation was

more expansive than previously thought, documents show.”2 This news clip refers to what

appears to be a separate investigation by the U.S. Marshals Service. On the Wilcipedia page

entitled, “Death of Jeffley Epstein,” the following appears, among other information: “After

initially expressing suspicion, Attorney General William Barr described Epstein’s death as ‘a

perfect storm of screw-ups.’ Both the FBI and U.S. Department of Justice’s Inspector General

are conducting investigations into the circumstances of his death.3”

          D.      The Information Southt by This Motion.

          In the minute entry on the docket, of November 25, 2019, this Court noted, among other

things, “The Government shall produce discovery to the defense by December 31, 2019.” This

discovery was not produced. Because the government has failed to meet the disclosure mandates

of Rule 16 and Brady-Gigilo, this motion seeks to compel the government to produce the

following: 1) Inspector General’s report investigating the death of Jeffrey Epstein and the Bureau

of Prisons’ policies and procedures; 2) any reports, witness statements, memorandum, and

documents from any separate investigation conducted by the BOP; and 3) any reports, witness

statements and/or documents created by any other federal agencies that investigated the

circumstances surrounding the death of Jeffrey Epstein that have not already been disclosed.

  See. YouTube clip: hups:/iwww.voutube.corn/watch?~=SI haGuVJ3C4
2 See, hups:/1wvw.cnn.coin/20 19/09/I l/usfjeffrev-eostein—investi~aation.us—marghaJg.docurneiitcujndex.htnil
~ See, hPps.’//en.wiki~edia.org/~,jkf/Death of JetTrev Epsk4n
                                                          4
        Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 9 of 38



                1   .   The report of the Inspector General, as to both defendants, including, any
                        and all supporting memorandums, written statements, photos, videos, and
                        incident reports

        The defendant is entitled to complete disclosure of the Inspector General’s report.

Moreover, Mr. Thomas has a right to any and all information obtained in this investigation. Not

only is it possible that this report contains additional witness statements but this report also has

information that has not been fiarnished by the government in any capacity previously. Moreover,

while the government would like to limit its discover-y obligation to reports, videos and

documents related specifically to night and early morning hours of August 10, 2019, the defense

submits that there is a much larger context that lead to those events and the charges against

Michael Thomas. Indeed, the Attorney General of the United States and the “acting”

commissioner of the BOP opened an investigation that was precipitated by the events of August

10, 2019 but said investigation was much more expansive and in-depth. In November 2019, the

“acting” commissioner Kathleen Hawks Sawyer stated at a congressional hearing under oath that

there were more than 3300 vacancies within the BOP and she was surprised that the BOP was

able to function with such issues. She went on to state that: “The vast majority of staff are good,

hardworking employees, “but they are tired because they are stretched.” (See article attached as

Exhibit B.) The broad depth of the Inspector General’s report presumably was that there were a

myriad of systematic issues affecting the BOP that allowed the events of August 10, 2019 and

the death of Jeffrey Epstein to occur. Accordingly, the defendant is entitled to disclosure of any

and all of this information, especially if it relates to his defense of the charges that have been

initiated. It is the defendant’s contention that this report may also contain Brady-Gigiio material.

Indeed, the prosecutors in this case may be denying the defendant his right to this material

without any knowledge of its contents. If so, this is a dereliction of their duty and denies Mr.

Thomas important rights that are the foundation of our judicial system.


                                                 5
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 10 of 38



                 2.     Any and all internal investigative reports created by the BOP as to both
                        defendants, including, any and all supporting memorandums, written
                        statements, photos, videos, and incident reports

           To date, the government has disclosed a multitude of discovery documents but those

documents only relate to witness statements, video and incident reports concerning the events of

August 10, 2019. Michael Thomas would like this court to authorize the disclosure of any and all

reports generated by investigators within the Bureau of Prisons regarding the August 10, 2019

incident, if those have not been disclosed. Additionally, the defendant seeks any all documents,

reports, witness statements and disciplinary records of any and all MCC employees who have

engaged in the same or similar conduct. Mr. Thomas requests the results of any disciplinary

proceedings and documents maintained by the BOP regarding the discipline or administrative

adjudication of any other employees who have failed to conduct rounds or inmate counts. More

specifically, the defense is aware that there was an almost identical incident in 2005 or 2005

wherein officers failed to conduct institutional counts or rounds and an inmate committed

suicide. The defense believes that only one of four officers in that case was given only a minor

(14) day suspension. Moreover, although the government will argue that this incident is far

removed from the cunent incident, the defendant disagrees. Mr. Thomas knew some of the

individuals in that incident and he was well aware that their conduct did not lead to their

indictment or incarceration. In fact, many of those officers did not receive as much as a

reprimand for falsi~iing the same documents that Mr. Thomas is now charged with a federal

crime for submitting. This goes to Mr. Thomas’ defense in this case. The defendant’s state of

mind is always a material and relevant fact in any criminal case. Indeed, the mens rea for U.S.

Code   §   1001 is that the party knowingly and willfUlly made the false statement. Undoubtedly,

given the assertions already made this information is of significant importance to Mr. Thomas’

defense.


                                                 6
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 11 of 38



               3.      As to both defendants, any and all reports, memorandums, written
                       statements, photos, videos, and incident reports created, manufactured or
                       possessed by any investigative or disciplinary agencies, participating in
                       the investigation of the defendants, allied with the prosecution, and to
                       which the prosecution has access

        Defendant, Thomas, believes that the information contained in all of the requested

documents may contain information that tends to exculpate him. He believes, in addition, that

there may be other witnesses, or witness statements that are relevant, and which are not in the

possession of the FBI investigators, who submitted reports in this case. Such reports will contain

detailed information and statistics that show the conduct in which the defendant is being charged

with a crime were: 1) rampant throughout the BOP; 2) made with knowledge and acquiescence

by the leadership of the BOP; 3) made as a result of BOP policies that forced the defendant to

engage in conduct for which he is now being charged criminally, and; 4) made in a manner

which contains a ‘possible discriminatory application of BOP policies by government

prosecutors.

       The information requested by this motion is not the only information that Mr. Thomas

seeks under Rule 16 and Brady-Giglio. Further discovery motions will be necessary, once

counsel has had the opportunity to review any response made by the government, in compliance

with any order entered by this Court on this motion, The present motion is filed at this time

because the government has reffised the defendant’s request to engage, in a fair and impartial

disclosure of relevant discovery. Early resolution of this dispute will enable defense counsel to

determine the necessity and scope of pretrial subpoenas duces tecuin.




                                                7
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 12 of 38



                                           ARGUMENT

        A.      The Complete Inspector General’s Report, as Well as the Other Reports
                Reiuested Are Necessary for Michael Thomas to PreDare His Defense

        Mr. Thomas’ requests for the aforementioned discovery is authorized and contemplated

by the Federal Rules of Criminal Procedure. Fed. R. Crim. P. l6(a)(l)E, provides:


               “(E) Documents and Objects. Upon a defendant’s request, the
               government must permit the defendant to inspect and to copy or
               photograph books, papers, documents, data, photographs, tangible
               objects, buildings or places, or copies or portions of any of these
               items, if the item is within the government’s possession, custody,
               or control and:
                       (i) the item is material to preparing the defense;
                       (ii) the government intends to use the item in its case-in-
                       chief at trial; or
                       (iii) the item was obtained from or belongs to the
                       defendant.”

Rule 16(a) (1 )(E)(i) entitles a defendant to documents or other items that are material to preparing

arguments in response to the prosecution’s case-in-chief See United States v. Armstrong, 517

U.S. 456, 462 (1996). The key term for present purposes is “material.” A document is material if:


               [lit could be used to counter the governments case or to bolster a
               defense; information not meeting either of those criteria is not to
               be deemed material within the meaning of the Rule merely because
               the government may be able to use it to rebut a defense position....
               Nor is it to be deemed material merely because it would have
               dissuaded the defendant from proffering easily impeached
               testimony. U.S. v. Rigas, 258 F.Supp.2d 299 (S.D. N.Y. 2003)

The federal courts have consistently taken an expansive view of what the tenn “material” means

when it comes to ruling in favor of disclosure under Rule 16. Evidence is material if its pretrial

disclosure will enable a defendant to alter significantly the quantum of proof in his favor. See

United States v. McGuinness, 764 F. Supp. 888, 895 (S.D.N.Y.1991) and US. v. G~ffen, 379 F.

Supp. 2d 337 (S.D. N.Y. 2004) Numerous federal districts have repeatedly ruled that “evidence

is material under Rule 16 a~ long as there is a strong indication that it will play an important role

                                                  8
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 13 of 38



in uncovering admissible evidence, aiding witness preparation, corroborating testimony, or

assisting impeachment or rebuttal.” United States v. Marshall, 132 F.3d 63, 68 (D.C. Cir. 1998)

(quoting United States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993)) (internal quotation marks

omitted). Courts have interpreted the scope of Rule 16 (a)(l)(E)(i) broadly to ensure that

defendants such as Mr. Thomas have a fair opportunity to prepare for trial. United States v.

Foinde.xter, 727 F. Supp. 1470, 1473 (D.D.C. 1989) (“The language and the spirit of the Rule are

designed to provide to a criminal defendant, in the interest of fairness, the widest possible

opportunity to inspect and receive such materials in the possession ofthe government as may aid

him in presenting his side of the case.”) Accordingly, the “materiality standard normally is not a

heavy burden.” United States v. Stein, 488 F. Supp. 2d 350, 356 (S.D.N.Y.2007) (quoting United

States v. Lloyd, 992 F.2d 348, 351 (D.C.Cir.l993)). Lloyd, 992 F.2d at 351 (internal citation and

quotation marks omitted); United States v. George, 786 F. Supp. 11, 13 (D.D.C. 1991) (the

materiality hurdle “is not a high one”). The requested documents in this motion are essential to

Mr. Thomas’ ability to prepare a defense. Mr. Thomas contends that the conduct with which he

is being charged is: 1) rampant throughout the BOP; 2) made with knowledge and acquiescence

by the leadership of the B OP; and 3) is the direct result of BOP policies and mismanagement that

forced the defendant to engage in conduct for which he is now being charged criminally.

Moreover, the information sought in this motion is crucial to the preparation of Mr. Thomas’

defense. For instance, Mr. Thomas will assert that the rampant staffing shortages present at the

MCC in August of 2019 led to the conduct for which Mr. Thomas is now criminally charged. If

the Court accepts this representation, then the Court should find that the discovery requests

contained in this motion are “material” and must be disclosed. As support for this position the

defendant has attached an excerpt from a union committee meeting that was held merely j~y~

•before Jeffrey Epstein died at MCC on August 10, 2019. The attached memorandum

memorializes a meeting attended by Jermaine Darden, the captain of the MCC, wherein he was
                                                ‘S
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 14 of 38



 informed that there were severe staffing shortages in the SHU where the alleged crime took place

 and that these staffing shortages created a significant safety risk. (See excerpt attached as Exhibit

F.)


        Additionally, Michael Thomas is charged with making false statements for signing

certain count slips and round sheets. However, what the government has deliberately failed to

c1aril~ is that those documents have to be approved by supervisors and are signed and/or initialed

by other BOP employees. If this is the ease, why is Michael Thomas and Tova Noel the only two

employees charged with making false statements. Indeed, according to the government, they

have video showing Mr. Thomas sleeping and surfing the internet instead of doing the rounds as

required. Importantly, on the night in question, there is at least one BOP employee tasked with

watching the surveillance cameras. Presumably, this person would have watched Mr. Thomas sit

in his chair and sleep and then observe him present a document stating that he conducted rounds.

It is defendants’ burden to make a prima facie showing that documents sought under Rule

16(a)(1)(E)(i) are material to preparing the defense. McGuinness, 764 F. Supp. at 894. “To

establish a showing of materiality, a defendant must offer more than the conclusory allegation

that the requested evidence is material.” See United States v. Ashley, 905 F. Supp. 1146, 1168

(E.D.N.Y. 1995) The defendant submits that he has carried this burden. Plainly, the documents

upon which the government procured an indictment based on making a false statement have to

be reviewed, verified and signed by other BOP employees and/or supervisory personnel.

However, inexplicably none of those individuals are charged with violating the law. This issue

standing alone establishes the import of how the requested disclosures will assist “the defendant

significantly to alter the quantum of proof in his favor.” United States v. Maniktala, 934 F.2d 25,

28 (2d Cir.1991) The requested reports go to the heart of Mr. Thomas’ defense. He needs to

know if these issues are addressed in the Inspector General’s report or in any other reports by

                                                  10
      Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 15 of 38



government agencies because it is highly relevant to Mr. Thomas’ defense in this case.

Furthermore, the govermnent had Mr. Thomas sign a consent form specifically from the

Inspector General’s office. (See Exhibit C.) Thereafter, the government turned over the results of

this search in the normal course of discovery production. This fact shows that the Inspector

General was investigating this incident thus all information they receive is discoverable. This

Court should order the production of the documents within forty-five (45) days from the entry of

an order on this motion.


       B.      Rule 16 and Brady-Giglic Include the Production of Documents and
               Reports Generated by Other Agencies

       The facts, shown above as reported in the media and secondary sources, clearly show that

other agencies were involved in the investigation of Jeffrey Epstein’s death and the defendant’s

arrest and indictment. Thus, clearly, this Court should not permit the government to self-limit

discovery. A prosecutor is not “allowed to avoid disclosure of evidence by the simple expedient

of leaving relevant evidence to repose in the hands of another agency while utilizing his access to

it in preparing his case for trial.” United States v. Trevino, 556 F.2d 1265, 1272 (5th Cir.1977);

US. v. GU5”en, 379 F. Supp. 2d 337 (S.D. N.Y. 2004)

       In United States v. Biyan, 868 F.2d 1032 (9th Cir,1989), cert. deniec4 493 U.S. 858, 110

S.Ct. 167, 107 L.Ed.2d 124 (1989), after a nationwide investigation by the IRS, Bryan had been

convicted of; among other things, conspiracy to defraud the United States. Bryan sought

discovery, under Rule 16(a)(1)(C) of items that were in the possession of the FBI. The charges

against Bryan stemnied from the IRS investigation, and this difference, together with the ifirther

objection that production should be limited only to documents found in the District in which the

matter was pending, Oregon, formed the basis of the government’s objection.




                                                11
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 16 of 38



        Bryan argued, conversely, that the ‘government’ under the Rule, included not only the

 prosecutors, but also any closely connected investigative agencies. The Court dispensed with the

 ‘out ofDistriet’ argument by the government, ruling that Rule 16 was not so limiting.

        With respect to the issue of production of items from other closely connected agencies,

the Court found in favor of Bryan as far as discovery of items by such agencies. In setting forth

the rule, the Court said: “The prosecutor will be deemed to have knowledge of and access to

anything in the possession, custody and control of any federal agency participating in the same

investigation of the defendant.” Id.at 1036.

        The District Courts of New York have followed .Biyan, supra. In United States of

America v. Volpe, 42 F. Supp. 2d 204 (E.D.N.Y. 1999), also a corrections/police officer case,

the Court fbund that the materials were discoverable from any other agencies “allied with the

prosecution.” Id. at 221. In addition, in citing to B;yan, supra, the Court stated that: “Another

factor in the analysis is whether or not the prosecution has access to the materials.” Id.

         In this matter, defendant, Thomas, has shown that other agencies ‘allied with the

prosecution,’ have and/or are, participating with each other. The statement of Attorney General,

William Barr, confirms that a separate investigation was initiated by the Inspector General.

Additionally, it seems more than obvious that the internal affairs division within the BOP

conducted a separate investigation into the events in questions. Importantly, Rule 16 focuses. on

the preparation of the defense. Therefore, documents are material under Rule 16 and subject to

disclosure if they help the defense to ascertain the strengths and weaknesses of the government’s

ease. Marshall, 132 F.3d at 67-68.

       Other Districts have also followed Biyan. In United States v. Libby, 432 F. Supp. 81

(D.D.C. 2006), the Court was faced with a motion to compel, by defendant, I. ‘Scooter’ Libby, in

the Valerie Plame CIA leak case. The matter concerning Libby concerned whether he lied as to

the disclosures as to Flame. Libby sought documents which, as the Court pointed out, were of a
                                                 12
         Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 17 of 38



 far-reaching nature, including documents related to a revenge issue as to Valerie Plame, and her

 late husband, Ambassador Wilson. The Court in Libby ruled in favor for the defense and granted

the motion to compel discovery in several key areas of the case.

           This Court will find Libby, supra, important because the Court’s decision in that case

focused on “all agencies” that have information regarding the offenses charged. In the instant

matter, therefore, it will not be enough for the government to state that other agencies may not be

allied with the prosecution, or that the government lacks access to the documents. If the

documents provide exculpatory evidence, and are related to the issues in the indictment, they

must be produced.

           In Ma;&zall, 132 F.3d at 63, the defendant was charged in a drug related transaction.

There were records on visitation from the local jail where the defendant was incarcerated, pager

records, the pager, and local records from the county public records about a traffic stop. These

items were uncovered by the government agents investigating the matter, but only after

discovery had been concluded. During the course of the trial, the Court took a four-day

adjournment, in order to address the newly discovered evidence. The trial judge decided to

exclude all of the newly discovered evidence, and, as a result, Marshall was found guilty. On

appeal, the goveninent argued that, in fact, the newly discovered evidence, under Rule 16,

tended to incriminate, not exculpate Marshall. On appeal, the Court disagreed, citing Rule

l6(a)(1 )(C) as requiring the production of items that are material to the preparation of the

defendant’s case. The Court, in addition, rejected the government’s argument, that the items

must be ‘materially exculpatory,’ Id. at 68. In announcing the rule, that Court stated: “In United

States   i’.   Lloyd, we said that evidence is material under Rule 16 ‘as long as there is a strong

indication that it will play an important role in uncovering admissible evidence, aiding witness

preparation, corroborating testimony, or assisting impeachment or rebuttal.” See Lloyd at 351.


                                                   13
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 18 of 38



        Undoubtedly, the government is going to assert that the requested documents in this

 motion are not relevant or material and do not bear on the charges as they relate to the conduct

that did or did not take place on August 10, 2019. The documents sought are material if they will

help the defense with trial preparation tasks such as evaluating the strength of the government’s

case, investigating possible defenses, finding additional relevant evidence, and developing

strategies to impeach government witnesses. See United States v. Safavian, 233 F.R.D. 12

(D.D.C. 2005) It is not up to the government to define Mr. Thomas’ defenses to the indictment or

to determine what is usetbl in preparing them.

        For these reasons, this Court should include the requirement of the production of both

inculpatory and exculpatory evidence in any order granting this motion to compel.

       At this juncture, however, the government has made, at best, a token objection to the

discovery by citing to a terse denial made at a previous court appearance.

       Mr. Thomas, therefore, cannot guess what may be other objections, but this Court should

overrule any such attestations as going against thndamental fairness.

       C.      The Reports and Documents Requested Are Discoverable Under Brady

       This motion has articulated several rationales upon which the defendant in this matter is

entitled to much more inforn-jation than the government is voluntarily willing to disclose. The

government’s disclosure obligations do not end with Rule 16. Much of the discovery sought by

this motion is firmly rooted within the scriptures of dpcuments that must be disclosed under the

doctrine set forth in Brady v. Matyland, 373 U.S. 83 (1963), and its progeny.

       Under Brady, the govermnent has an affirmative duty to produce any evidence favorable

to the defendant that is material to either guilt or punishment. See United States v. Bagley, 473

U.S. 667, 674-75 (1985) (the prosecution is required “to disclose evidence favorable to the

accused that, if suppressed, would deprive the defendant of a fair trial”). Both exculpatory

information and evidence that can be used to impeach the prosecution’s witnesses are considered
                                                 14
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 19 of 38



 “favorable” under Brady and must be disclosed by the government. Id. at 676-77; see also Giglia

v. United States, 405 U.s. 150, 154-55 (1972); In re Sealed Case No. 99-3096 (Brady

Obligations), 185 F.3d 887, 892 (D.C. Cir. 1999). Moreover, the defense is already in possession

of witness statements that one or both of the defendants in this indictment may have conducted

rounds or inmate counts on August 10, 2019. Accordingly, there is a logical assumption that

there might be additional exculpatory statements contained in the Inspector General’s report or

certain internal reports maintained by the BOP internal affairs division or other government

agencies that were conducting a contemporaneous investigation with FBI.

        The prosecution must produce to the defense not only all favorable evidence that is

admissible, but also all evidence “that is likely to lead to favorable evidence that would be

admissible.” Safavian, 233 at 17 (quoting United States v. Sudikoff 36 F. Supp. 2d 1196, 1198-

99 (C.D.Cal. 1999)). Just as with Rule 16 disclosure, the government must interpret its Brady

obligations broadly. “Where doubt exists as to the usefulness of the evidence to the defendant,

the government must resolve all such doubts in favor of thll disclosure.” Id. (citing United States

v. Paxson, 861 F.2d 730, 737 (D.C. Cir. 1988). Without question, the Brady disclosure

obligation is broader than Rule 16 because it requires production not just of documents, but also

of information known to the government that has been documented in some fashion.

        In Scsfavian, the court explained the materiality standard under Brady that applies to

pretrial discovery:

                       [T]he government must always produce any potentially
               exculpatory or otherwise favorable evidence without regard to how
               the withholding of such evidence might be viewed-- with, the
               benefit of hindsight--as affecting the outcome of the trial. The
               question before trial is not whether the government thinks that
               disclosure of the information or evidence it is considering
               withholding might change the outcome of the trial going forward,
               but whether the evidence is thvorable and therefore must be
               disclosed.


                                                15
         Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 20 of 38



Id. at 16 (citing cases); see also United States v. Edwards, 191 F. Supp. 2d. 88, 90 (D.D.C.

2002).

         The defendant avers that much of the requested reports fall well into the conscripts of

Brady and thus should be disclosed in pretrial discovery.




                                         CONCLUSION

         The Motion to Compel of defendant, Thomas, should be granted, and this Court should

order the production of documents within forty-five (45) days from the date of the Order.


                                                     RESPECTFULLY SUBMITTED,

                                                                   Is’

                                                     Montell Figgins, Esquire
                                                     Attorney for Defendant, Michael Thomas
                                                     The Law Offices of Monthil Figgins, LLC
                                                     17 Academy Street
                                                     Suite 305
                                                     Newark, NJ 07102
                                                     973-242-4700




                                                16
       Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 21 of 38




                                   CERTIFICATE OF SERVICE

      I HEREBY CERTIFY, that on the 1st day ofApril, 2020, I uploaded the original ofthis
Motion to Compel onto ECF, and provided courtesy email copies by email to:


Nicolas Tyler Landsman Roos
Assistant U.S. Attorney
United States Attorney’s Office, SDNY
One Saint Andrew’s Plaza
New York, NY 10007
(2 12)-637-2421
Email: nico1nroos(dzusdoj.s~ov

Rebekah Mien Donaieski
Assistant U.S. Attorney
United States Attorney’s Office, SDNY
One Saint Andrew’s Plaza
New York, NY 10007
212-637-2423
Fax: 212-637-2443
Email: Rebe1cah.DonaIegki(~usdo j.gov


Jessica Rose Lonergan
Assistant U.S. Attorney
U.S. Attorney’s Office, SDNY
One St. Andrew’s Plaza
New York, NY 10007
(212)-637-1 038
Fax: (212)-637-2937
Email: jessica.lonerczan(?i)usdoj. gov

                                                       Is!

                                                Montell Figgft~s
Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 22 of 38




                    EXHIBIT A
      Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 23 of 38




                         The Law Offices of
                         MONTELL IF1GG1NS,LLc
                                         17 Academy Street, Suite 305
                                          Newark, New Jersey 07102
                                            Phone: (973) 242-4700
                                             Fax: (973) 242-4701
                                             ~i.figginslaw.com
                                             BRANCH OFFICES:

      140 East R~dgewood Avenue                                                       30 wall Street S’~ Floor
      Paramus, NJ 07640                                                              New York, NY 1005

Reply to Newark Office [Xi


ASSOCIATES
Kenneth E. Brown, Esq.
Linda Childs, Esq.


                                                                        January 29, 2020

SENT VIA EMAIL
Rebekah Donaleski
Assistant United States Attorneys
Southern District ofNew York
One Saint Andrew’s Plaza
New York NY 10007

                          Re:     State of NY V Michael Thomas, et at.
                                  Docket No.: 1:19-cr-00830
                                  Discovery Request

Dear Ms. Donaleski:
 •      As previously discussed, I am making a formal request pursuant to Rule 16(a)(l’)(C) for
any and all reports, memorandums, written statements, photos, videos, and incident reports
created, manufactured or possessed by the United States Inspector General.
        Please see US. v. Biyan, 868 F.2d 1032 (1989) if you maintain that Mr. Thomas is not
entitled to the requested documents.


Respectfully yours,
Is! Montell Fig2ins
Montell Figgins, Esq.
A ttol7?eyJbr Defendant Michael Thomas


cc:      Jason Erroy Foy, Esq, Counselfor Defendant Noel via ECF
Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 24 of 38




                    EXHIBIT B
Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 25 of 38




   “PROTECTED MATERIAL”
Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 26 of 38




                    EXHIBIT C
                          Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 27 of 38
    7
/                                              United States Department of Justice
                                                      Office of the Inspector General

                                             Consent to Search Computer/Electronic Equipment

               1.                 M~                Acave been asked to g~e ~ con~nt to the se~h of my computer/elec~Onic e~mett.
    I have also been informed of my right to refbse to consent to such a searâh. I have been into~med that I have a right not to have my
    computer/electronic equipment searched without a search waffant
                                                                                   and any other person(s) designated by
              I, hereby authorize ________________________________
    the Department of Justice Office of the Inspector General to conduct at any time a complete search of:

     C          All cornputer!electrcnic equipment located at
    These persons arc authorized byrne to tal~e from the above location: any computer hardware and storage media, including internal hard
    disk drive(s), floppy diskettes, compact disks, scanners, printers, other computer/electrornc hardware or software and related manuals;
    any other electronic storage devices, including but not limited to, personal digital assistants, cellular telephones, and electronic pagers;
    and any othermedia or materials necessary to assistin accessing the stored electronic data.
                The following electronic devices:
        Description ofcomputer, data storage device, cellular telephone, or other dcvicc (make, model, and serial number. if available)


            ~




                 I certify that I own, possess. control. andfor have a right of access to use these devices and all information found in theux.
        I understand that any contraband or evidence on these devices may be used against me in a criminal, civiL or administrative proceeding.
                I relinquish any constitutional right to privacy in these electronic devices and any infbrmation stored on them.. I authorize
        the Departuant of Justice Office of the Inspector General to make and keep a copy of any information stored on these devices.
                I understand that any copy made by the Department of Justice Office of the Inspector General will become the property of
         the Department of Justice Office of the Inspector General and that I will have no privany or possessory interest in the copy.
                 This written pennission is given by me voluntarily. I have not been threatened, placed under duress, or pr~itdsed anytl4ng
         in exchange fbr my consent. I have read this form; it has been read by me; and I umftrsiartd it. I understand the 1. V~ ~      VS        15   -

         language and have been able to communicate with agents/officers.                                                                 —   U
                    I understan       t I may withdraw my consent at any time. I may         also ask for a receipt for all things turned over.

          Signed:            frU(            ~.
                                                                               Signature of Witnesses:


          DateandTime:               9b (4~
     ~~233I4(O3/23flO12)
Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 28 of 38




                    EXHIBIT D
              Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 29 of 38

• 313112020                      Barr announces Dci inspector general Investigation into Epstein death




 Barr announces DOJ inspector general
 investigation into Epstein death
 byJerry Dunlea’vy I August 1012019 01:16 PM


Attorney General William Barr announced following Jeffrey Epstein’s apparent suicide
Saturday morning that Justice Department Inspector General Michael Horowitz launched an
investigation into the circumstances of the accused child sex trafficker’s death in his prison
cell.

This move is in addition to the FBI inquiry already underway. The FBI declined to comment
about its investigation.

“I was appalled to learn that Jeffrey Epstein was found dead early this morning from an
apparent suicide while in federal custody,” Barr said. °Mr. Epstein’s death raises serious
questions that must be answered:’

Neither the Justice Department not the inspector general’s office immediately responded to
the Washington Examine?s request for further details.

The Bureau of Prisons released a statement on Saturdaystating thatthe jet-setting financier
and sex offender was found ‘unresponsive in his ceU” located in the Special Housing Unit at
around 6:30 a.m. this morning following “an apparent suicide.” Officials said lifesaving efforts
were immediately undertaken and that emergency medical services were quickly called.
Epstein was brought to a local hospital where he was pronounced dead.

Epstein reportedly hanged himselt and a gurney carrying Epstein’s body was wheeled out of
the Manhattan Correctional Center around 7:30 a.m. this morning, according to reports.

According to a representative for NYC Office of Chief Medical Examiner who spoke with the
Washington Examiner, “there is no official cause of death yet” as ‘the medical examiner has to
do their job.”

“We are investigating the cause of death and we have an open case,” the representative said.

The 14-page indictment against Epstein alleged that he sexually exploited dozens of minor
girls at his homes in Manhattan, NewYork, and Palm Beach, among other locations, between
2002 and 2005 and perhaps beyond. Some of the victims were ostensibly as young as 14 at the
time the alleged crimes occurred. Epstein allegedly “created a vast network of underage                  -



victims for him to sexually exploit”and “maintained a steady supply of new victims.”
                                                                                                             1/3
             Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 30 of 38

 SF3112020                       Barr announces DOJ inspector general investigation into Epstein death

  Epstein was reportedly found nearly unconscious on his cell floor with marks on his neck back
 in July, but it had never been officially confirmed by authorities whether he had attempted to
 take his own life, whether he’d been assaulted by another inmate, or whether it was a ploy to
 change prisons.

 Epstein was subsequently placed on suicide watch, but there are numerous reports that when
 he was found dead Saturday he was in his cell but was not on suicide watch at the time of his
 death.”

The Manhattan Correctional Center did not immediately respond to questions from the
Washington Examiner about the circumstances of Epstein’s suicide and how it was allowed to
happen.

Horowitz has handled high-profile investigations before. Last summer, the watchdog released
a 568-page report on Midyear Exam, the DOD and FBI investigation into former Secretary of
State Hillary Clinton’s improper private email server. And the inspector general is expected to
release the results of his investigation into allegations of abuse of the Foreign Intelligence
Surveillance Act during the Trump-Russia probe sometime around Labor Day.

Epstein’s apparent suicide followed the unsealing on Friday of 2,000 pages of court records by
the U.S. Court of Appeals for the 2nd Circuit connected to the defamation lawsuit brought by
Epstein accuser Virginia Giuffre against British socialite Ghislaine Maxwell, Epstein’s on-again-
off-again girlfriend and longtime associate whom Giuffre has accused of helping Epstein
abuse her and other women when Giuffre was underage. The records included allegations by
Giuffre that Maxweil instructed her to have sex with the U.K’s Prince Andrew, New Mexico Gov.
Bill Richardson, and former Sen. George Mitchell aswell as money manager Glenn Dubin and
MIT professor Marvin Minksy, among other high-profile figures.

Before Friday, Epstein’s flight records spanning from 1999 through 2005 had been made
public, but new flight manifests ranging from November1995 through August 2013 were
released Friday The records show Epstein crisscrossed the globe accompanied by tycoons,
celebrities, employees, friends, and politicos.

Alex Acosta, the former U.S. attorney for Southern Florida, reached an agreement in 2008 with
Epstein’s attorneys in which Epstein was allowed to plead guilty to two state-level prostitution
solicitation charges. Epstein served just 13 months of an 18-month stint at a Palm Beach
County jail where he was allowed out on work release, paid restitution to certain victims, and
registered as a sex offender. The agreement was reportedly struck before investigators had
finished interviewing all the alleged victims and was kept secret from some of Epstein’s
victims. Acosta left his Cabinet position amid increased scrutiny of the sweetheart deal.




                                                                                                         2f3
                   Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 31 of 38

 s/31a020                                          Barr announces DOJ inspector general investigation into Epstein death

  Florida Governor Ron DeSa ntis a nnounced earlier this week that the Florida Department of
 Law Enforcement was launching an investigation into the Palm Beach County Sherilfs Office
 to look at evety aspect of Epstein’s case in Florida. The Justice Department said in February
 that it had also launched an internal inquiry into the handling of the Epstein case at the
 federal level, but the status of that investigation is not known.

 Epstein was arrested at the airport in Teterboro, New Jersey after returning from an overseas
 trip to Paris in earlyJuly. Epstein’s home in New York City was raided by law enforcement as
 well, and investigators found nude photographs of underage girls, thousands of dollars in
 cash, dozens of loose dia monds, and a foreign passport from the 1980s with Epstein’s picture
 and a false name.

 Epstein’s lawyers had argued that Epstein should be allowed out on house arrest, asking the
 court to let him await trial in his Manhattan mansion. That request was denied. Besides his
 NewYork City mansion; Epstein also had an estate in Palm Beach, maintained a ranch in New
 Mexico, had a luxury apartment in Paris, and owned a private island in the U.S. Virgin Islands.

                                                                In denying him bail earlier this month, the judge said
                                                                that Epstein posed a “significant” danger to the
                                                                community and agreed with prosecutors that he was
                                                                a serious flight risk.




https:iM~d.washlngtonexaminer.com!news/barr.announces-doj-lnspeotor-g enera l-lnvestigation.into.epstcin-death             313
    Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 32 of 38



/
                    EXHIBIT E
                          Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 33 of 38




4/30020                                            Lack of Staffand Resourras Continueto Strain the Federal Bureau of Pr~oris - Ovars~ht - Governnent Executhe




  Government
  Executive

  Lack of Staff and Resources Continue to Strain the Federal Bureau
  of Prisons
  By Courtney Buble
  November19, 2019

  The Federal Bureau of Prisons is severely lack-lug in staff and resourc~, the directortestifled before a Senate panel on Tuesday.

   Kathleen Hawk Sawyer, whowas bureau director from 1992-2003, came out of retirement to lead the agency again afteragthg dirxtcl nr Hugh Ijunyji, w,w
  iurs’signadin the aftearnath of financier and al.legedsex trafflckerJeffrey Epstein’s death in Augustwhile in federal custody. As thebureau, which oversees
  122 federal prisons andmore than 170,000 inmates nationwide, is workingto implement the First Step..,&’s prison refonus an4deal ~~4th thecirtumstances
  that led to Epstein’s death, it is facing severe resource issues, according to Hawk Sawyer.

  “We have put such hugestrains onthe Bureauof Prisons tryingto arcomplish its mission,” Hawk Sawyersaidbefore the &nnteJudicinrv Committee. “~%9th
  the dramatic growth we’ve had, the budget cuts, staffing shortages, it’sjust been incredible to me that thebureau has been able to function during the last iS
  years that I’ve been gone.” The vast majority of staff are good, hardworking employees, ‘but they are tired because they are stretched,” she added.

  Hawk Sawyerattributed the resource problem to the rapid increase in the prison population in the last 30 years, employees retiring at a faster rate than they
  are hired, uncertain budgets, the recent government shutdown and the hiringj~~_e early in the Trump administration. ‘We have never had adequate
  resources to provide all the programs for all the inmates,” Hawk Sawyer said. “I’m hoping that will change now since you all support the First Step Act”

 According to the hurenu~c website it currently has 35,348 staff members. The New York Times j~poriosi:

 Between December2016 and September 2018 — the date of the most recent data available from the federal Office of Personnel Management — the number of
 correctional officers fell more than n%, from 19,082 to i6,8g8. That decline reversed a longtime trend. Before President DonaldTrump took office, the
 number of federal correctional officers had continuously increased: there were 12.5% more officers at the end of 2016 compared to the beginning of 2012.

 Hawk Sawyer said the bureau has “made great progress’ to fill the over 3,300 vacancies nationwide, but it is going to take a while. In order to hire more staff
 the bureau is working with the Office of Personnel Managementto get direct hiringauthurity, hiring retirees on a temporary basis because they are already
 trained and using the professional services company Axenture to recruit young people online.

 Sawyer saidthe only thingthat impedes the bureau from providing adequate care and services for inmates is resources. She expects the agency will receive
 $~5 million in this year’s appropriations for the First Step Act, which the law requires for the first five years, although she hoped                           more. Last year the
htt~J/wv,wgov~ev.rerTVoiersighV2O19)t/bck.~aff.and.resources-continue-st-ain4ederaf.bvraau.~,taonsj1S1aaa/prir~/                                                                       1/2
                     Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 34 of 38




41312020                                   Lack of Staff and Resources Conttv,e to Sfrain the Federal Bureau   ~   Prisons - Overs~ht - Govemrnert Executive
 moncy to fund the program had to come out of the agency’s own budget since it didn’t get any extra from Congress, according to Hawk Sav~’er.

 In the meantime, the bureau has been relying on augmentation to temporarily fill correctional officer positions with otherstaff. Although Sa~~yer said this is a
 good process andall staff are trained forthis role, sheadmittedtbe agency has touse augmentation more than is optimal and often employees are taken away
 from their designated work.
 In addition to hiring, Hawk Sa~~yer said the bureau is working to replace the surveillance cameras in all prisons, ensure that staff are thoroughly trained and
 have managers repeatedly tell staff what their responsibilities are. These are all issues that caine to light in the wake of the Epstein scandal.

 As the hearing “as going on the Justice Department indicted the two federal correctional officers on duty the night of Epstein’s death with falsi~thig records
 to say they checked on him.
 Hawk Sa~~yeragreed with Sen. Ted Crux, R-Texas, that the Epstein situation was o “black eye” on the entire agency. Sineethe FBI and the Justice Department
 Inspector General art looking into the Epstein case she said she could not speak about an)’ specifics.

 “We have some bad staff,” Hawk Sawyer said. ‘We ~“ant rid of those bad staff who don’t do theirjob. We “ant them gone one way or another either by
 prosecution or by termination. But the good staff are doing ex’traordinaty work out there every day managing the imooo inmetes. You never hearanything
 about those people.”

 By Courtney Bub~d
 Novamber 19, 2019
 https;//www.govexec.com/oversightl2ol 9/11/lack-staff-and-resources-continua-strain-federal-buroau_prjsonarlelagRj




                                                                                              61398/~rinfJ                                                        212
Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 35 of 38




                    EXHIBIT F
                        Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 36 of 38




    —




        -      -                                                        US DEPARTMENT OFJUS~flCE

                                                                        Federal Bureau .01 Pri~ons

•       -                                                         -     Metropolitan Correchonal (enter


                                                                        150 ParkRow
                                                                        Ne’, York New York 10007

                                                                        August7,          2019


                                        LNR CERXRPZRSON       -   E~CUTIVZ       ASSXSTANT
                                                    tOC~ 3148

        ...*           .SUBQ~CT:   t~a Co~ittea Meeting Minutes August 7, 2019

                   -   The L~@~ Meeting was held on Wednesday, August 7, 2019, at 9:30
                       .a.th. This meet&n4 is a continuance of previous..~MR n3êètings- and
                       the dis~ua~ions of the old and current agenda items from those
                       meetings

                       The following staff was present:

                        (Management)
                                     L~’)R Chairperson, Executive Assistant
                                               ,AW
                       Jerrnaine Darden, Captain
                       ~ Al{RM


                        (Union)
                                         , President
                                           Vice President
                                          7,  Chief Shop Steward
                                   —,    Shop Steward
                                        —, Shop Steward
                                         •, In— Training

                        Old Business hems: August 7,2019

                        Settled Arbitration Cases: (TABLED)
                        UNION: The Union states Management has not complied with the local agreement. Union sent
                        various c-mails and no response. Equipment was ordered to compensate for those who did not
                        receive boots in accordance with the contract. (See previous LMR meeting minutes) The Union
  Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 37 of 38




Cross contin2 of housinE units: (l’ABLED)

UNION: Has requested the responses from the 6/28/18 1_MR.
MANAGEMENT: Management will provide responses to the union’s inquiries communicated
on June 28,2018 by the next LMR meeting scheduled for September 26,2019.

Lunch Reliefs: (TAELED)

quarterly Rester: (CLOSETh
Non-Uniform staff attire: (TABLED)


New Agenda Items:


Correctional Services Annual Leave Schedule: (TABLED)

MANAGEMENT: Management states they will like to reduce the annual leave schedule from 7
weeks to 5 weeks.

UN1ON~ The union states they do not agree with the reduction of annual leave slots, it’s a
violation of’ the contract as its not fair and equitable. Correctional services staff are being
penalized due to local management failing to hire. Management has asked to sit down with the
captain to discuss an alternative and union is open to discuss by August 15,2019.

Aumentation: (TABLED)

UNION: The union states various c-mails were sent regarding augmentation. Since March 2019
no one has responded to e-mails. Management has come with a procedure on augmentation:We
know what the contact states and we have not negotiated. What is the procedure for non-
bargaining staff at MCC New York and what order? Today the union is invoking its right to
negotiate the procedures and the impact and implementation of the augmentation ofthe
bargaining unit at MCC New York. The local wants to know when managements is available and
ready to move forward on negotiations. Additionally, the local is inquiring as to whether
~p~nage~e1~t will comply on the conftact and cease the procedures they have in place for
augmentation ~! the bargaining unit. Union is requested the procedures used as of August 7,
2019 and a copy of the list for augmentation,

MANAGEMENT: Management exercise theirrights within the master agreement to re-assign
staff as needed. Management will not provide the augmentation list to the Union. Management
will continue to negotiate ground rules with the local to use for local negotiations on all matters.

 Under StaffinQ in SBU: (TABLED)

 UNION; The union states we are violating the agency’s policy by not having enough staff in
 SHU. It’s a safety risk and raises the inherit risk when we are under staffed in SHU. We are
  Case 1:19-cr-00830-AT Document 33 Filed 04/09/20 Page 38 of 38




requesting that SI-lu operations are halted or curtailed when it is understaffed meaning all of the
post are not filled in SI-lU. Operations to include showers and recreational. The minute the union
is notified that a staff member is instructed by a management official to conduct operations in
SHU in violation of agency policy, the union will be reporting that management official to Office
of Internal Affairs.

MANAGEMENT: Management will assess duties and responsibilities as appropriate in SHU.


Institutional Supplements: (TABLED)

MANAGEMENT: Management states they have been pending for several years and the union is
pending review that are not policy driven which needs warden signature and dates.

UNION: The union states we needed official time for several union members to work on the
supplements. Our requests for official time have gone unanswered. The union wilt provide a list
of union members and number of hours needed for review of Institutional Supplements on
September 26,2019.
**The following agenda items below were not discussed in this meeting**

Communication with employees on extended leave:

New Managers and Local Agreements. Past Practice(s~:          -




Staff Housing:

Staff Facilities

Hpnoñng of Old LMR Agreements:

Overtime Hiring at MCC New York:

Lieutenant Medina:

 Onenine Old Agenda Items:

Responses to Union Inquiries:

 T&A a2reement:

                         scheduled for September 26, 2019 at 9:00 a.m.
                                                                    z7~
                                                                  y,~t      L~ ~
                                                                  -MCC New York Management
